Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group II-Claims 1-11 in the reply filed on 2/2/2021 is acknowledged.  The traversal is on the ground(s) that “the Examiner has not identified which other process in which the apparatus can be used. The Examiner only identifies a process that excludes one of the recitations of the method of claim 17”.  This is not found persuasive because the applicant’s method/process claim 12 has merely set forth specific steps in which the applicant believes is novel.  Since the steps themselves provide different processes by the mere fact that a specific order in which a process is performed is then itself a different invention and/or inventive step.  Therefore, a different method of operation has been set forth by the Examiner and thus a different inventive feature.  Furthermore, the applicant’s own disclosure has set forth multiple inventions which would be a serious burden due to multiple searches and examination if both inventions were grouped together.
The requirement is still deemed proper and is therefore made FINAL.

	The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s election dated 2/2/2021.

	The status of the claims is as follows:
		Claims 12-20 have been withdrawn from consideration; and
		Claims 1-11 are herein addressed in detail below.

	The applicant’s information disclosure statements dated 3/11/2019 and 4/19/2019 have been considered and copies have been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,  5-8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, line 2, claim 10, line 2, and claim 11, line 2, the phraseology “soft” is indefinite and fails to positively recite the claimed language.  Exactly what is meant by “soft”?  In claim 3, lines 3-4, and in claim 7, line 3, the applicant recites “an external force”.  Is this the same “external force” that is recited in claim 1, line 9?  If so, then proper antecedent basis should apply.  If not, then the applicant should clearly and positively set forth the multiple “external forces”.  In claim 10, line 2, there is a lack of antecedent basis for “the utility line power”.   





A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCartney et al. (2002/0184824 A1) in view of Hucker et al. (2018/0223576 A1).
McCartney et al. (2002/0184824 A1) disclose a garage door opener (10) comprising an electric motor (25) coupled to a garage door (16) via a mechanical linkage (i.e. cable (26 and 26’) and pulley (24 and 24’) system, claim 4) for raising and lowering the garage door (16), and a drive unit (20) and controller (27) responds to input signals (see figures 5a and 5b) to provide the electric motor (25) with a driving torque to the mechanical linkage (24, 24’, 26, and 26’) for raising and lower the garage door (16).
McCartney et al. (2002/0184824 A1) fails to disclose a drive controller providing a braking mode via an electrical current to a load thereby applying a braking force in opposition to an external force applied to the mechanical linkage.
Hucker et al. (2018/0223576 A1) discloses a door opening and closing via an electric motor (13) which utilizes a braking mode through a circuit connected to a motor which brakes or dampens the movement of the door and further disclose a switching and rectifier elements to help control the amount of damping applied. (see paragraphs [0021,0022,0023,0024,0039,0040,0041, and 0042] along with the entire specification which sets forth details on the operation of braking the door “wing” as well as braking the door “wing” when there’s a loss of power (i.e., claim 10)).


Depending on the applicant’s amendments, claims 6-8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634